Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  Case No.: _________________

 SABA INTERNATIONAL CORPORATION,
 a Florida profit corporation,

        Plaintiff,
 v.

 KRAFT HEINZ INGREDIENTS CORP.,
 a foreign profit corporation,

        Defendant.
                                          /

                     DEFENDANT KRAFT HEINZ INGREDIENTS CORP.’S
                                NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Kraft Heinz Ingredients Corp.

 (“Kraft” or “Defendant”) hereby gives notice of removal of this action, Saba International

 Corporation v. Kraft Heinz Ingredients Corp., Case No. 2021-019227-CA-01 (the “State Court

 Action”), from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida to the United States District Court for the Southern District of Florida. In support of this

 Notice, Kraft states:

                                     I.       BACKGROUND

        1.      Plaintiff, Saba International Corporation (“Saba” or “Plaintiff”) commenced this

 action by filing a Complaint for Damages and Injunctive Relief in the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida on August 16, 2021, under Case No. 2021-
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 7




 019227-CA-01. (Complaint for Damages and Injunctive Relief (“Compl.”), attached as Exhibit

 1)1.

        2.      The Complaint alleges Kraft misappropriated Saba’s “confidential” and

 “proprietary” customer lists in violation of the parties’ International Exclusive Distributor

 Agreement (“Distributor Agreement”) wherein Saba agreed to act as an independent distributor to

 purchase Kraft products for resale in various countries throughout Latin American and the

 Caribbean. (Ex. 1, Compl. ¶¶15, 20; see also Exhibit A attached to Compl. Ex. 1).

        3.      Saba alleges Kraft was required to keep its customer list confidential for a period

 of five years beyond termination of the Distributor Agreement, but that Kraft started soliciting

 Saba’s customers and interfering with its business relationships prior to, and within five years of,

 terminating the Distributor Agreement, to Saba’s detriment. (Ex. 1, Compl. ¶¶ 16, 18-21).

        4.      Plaintiff contends Kraft’s conduct violated Florida’s Deceptive and Unfair Trade

 Practice Act (“FDUPTA”) and Uniform Trade Secrets Act (“FUTSA”), amounted to Tortious

 Interference with Advantageous Business Relationships, and resulted in an unjust enrichment.

 (Ex. 1, Compl., Counts I-III, VI).2

        5.      Plaintiff seeks relief in the form of monetary damages, a determination that “Saba’s

 client list is deemed confidential and/or proprietary and subject to the terms of the Distributor

 Agreement,” and an injunction. See generally (Ex. 1, Compl.).




 1
   Exhibit 1 includes Plaintiff’s Complaint for Damages and Injunctive Relief as well as the
 “Summons 20 Day Corporate Service,” and Proof of Service, which are the entirety of the
 “process, pleadings, and orders” served on Kraft, submitted in accordance with 28 U.S.C. § 1446.
 2
   Kraft accepts for purposes of removal only that Saba has alleged causes of action under Florida
 law. However, Kraft disputes that Florida law is applicable to this dispute and specifically reserves
 the right to assert that the laws of other jurisdictions are applicable.

                                                  2
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 7




                       II.     REMOVAL TO THIS COURT IS PROPER

        6.      Removal to this Court is proper pursuant to 28 U.S.C. §§ 1332, 1391, 1441(b), and

 1446(a) because the United States District Court for the Southern District of Florida, Miami

 Division, is the district and division embracing the Circuit Court of the Eleventh Judicial Circuit

 in and for Miami-Dade County, Florida, which is the state court in which the Complaint was filed.

                               III.    DIVERSITY JURISDICTION

        7.      Kraft’s basis for removal to federal court is diversity jurisdiction pursuant to 28

 U.S.C. § 1332(a) because: (1) there is complete diversity between Plaintiff and Defendant; and (2)

 the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

 A.     DIVERSITY OF CITIZENSHIP

        8.      For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

 foreign state by which it has been incorporated and of the State or foreign state where it has its

 principal place of business.” 28 U.S.C. § 1332(c)(1).

        9.      Saba is a corporation organized under the laws of the State of Florida, with its

 principal place of business located in Miami-Dade County, Florida. (Ex. 1, Compl. ¶2). Saba is

 therefore a citizen of Florida for purposes of diversity jurisdiction.

        10.     Kraft is a corporation organized under the laws of the State of Delaware, with its

 principal place of business located in Glenview, Illinois. Kraft is therefore a citizen of Delaware

 and Illinois for purposes of diversity jurisdiction. (Decl. of Anna B. Oliveira ¶¶4-7, attached as

 Exhibit 2).3




 3
  Saba alleges Kraft’s principal place of business is located in Pittsburgh, Pennsylvania. (Ex. 1,
 Compl. ¶3). Notwithstanding the fact that this is incorrect, it is ultimately irrelevant because
 complete diversity exists even if this Court were to accept Saba’s allegation.

                                                   3
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 7




        11.     Because Saba and Kraft, the sole defendant, are citizens of different states,

 complete diversity of citizenship exists between Plaintiff and Defendant. See 28 U.S.C. § 1332(a).

 B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

        12.     Saba asserts three claims for monetary damages—FDUTPA, FUTSA, and tortious

 interference with advantageous business relationships. Those claims are premised on Kraft’s

 alleged misappropriation of Saba’s customer list and subsequent improper solicitation of those

 customers located in various countries throughout Latin America and the Caribbean. See generally

 (Ex. 1, Compl. ¶¶19-20). While Plaintiff does not identify a specific dollar amount it seeks in

 relief, it has affirmatively stated that value of the dispute is in excess of $30,000.00, thereby

 exemplifying the ability to calculate damages. Moreover, the value of the Distributor Agreement,

 and the damages potentially stemming from Kraft’s alleged misappropriation of Saba’s customer

 list and customers in various foreign countries, demonstrates the monetary value of the parties’

 dispute does not only exceed the state court’s jurisdictional limits, but far exceeds the amount in

 controversy requirement for diversity jurisdiction.

        13.     The Distributor Agreement appointed “[Saba] as an exclusive independent

 distributor, for sales of Kraft [Products]…in Guatemala, El Salvador, Honduras, Nicaragua, Costa

 Rica, and Panama.” (Distributor Agreement ¶1.A, attached as Exhibit A to Compl., Ex. 1). The

 Distributor Agreement allowed Saba to purchase Kraft products at a discounted price, and it further

 provided that Kraft would not sell any products to another distributor for distribution in the defined

 territory. (Distributor Agreement, ¶¶6.A. Ex. A to Compl., Ex. 1; Compl. ¶¶9, 15, Ex. 1). In effect,

 Saba, as the sole and exclusive distributor of certain Kraft products, resold the Kraft products it

 purchased at a discount to its purported customers and then Kraft shipped those products directly

 to Saba’s purported customers. Saba claims Kraft terminated its relationship with Saba and has



                                                   4
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 7




 improperly solicited those customers in order to sell to them through another distributor. (Ex. 1,

 Compl. ¶¶19-21). Saba contends Kraft agreed to maintain the identities of those customers

 confidential for a period of five years following termination of the Distributor Agreement. (Compl.

 ¶¶16, Ex. 1).

        14.      Saba seeks “actual damages, consequential damages, pre-judgment interest,

 reasonable attorneys’ fees and costs” for Kraft’s alleged violations of FDUTPA and FUTSA and

 for interfering with its business relationships. (Ex. 1, Compl., Counts I-III). Saba also seeks a

 judgment in the amount Kraft was unjustly enriched. (Ex. 1, Compl., Count IV). Florida law

 provides that damages for misappropriation include “both the actual loss caused by

 misappropriation and unjust enrichment caused by misappropriation that is not taken into account

 in computing actual loss.” Premier Lab Supply, Inc. v. Chemplex Indus., Inc., 94 So. 3d 640, 644

 (Fla. 4th DCA 2012), citing Fla. Stat. Ann. § 688.004 (West). Further, Florida courts have

 determined that lost profits in the form of sales to common customers are an appropriate measure

 of damages for misappropriation claims. Id. The nature of the contractual relationship between the

 parties, the length of time during which Saba claims Kraft misappropriated its customer lists, the

 disruption of Saba’s business relationships with customers in several countries, and the purchasing

 amounts at issue in the litigation dictate that the amount is controversy exceeds $75,000.00. (Decl.

 of Colleen Francis ¶¶4-10, attached as Exhibit 3).

        15.      Accordingly, this action is within this Court’s jurisdiction under 28 U.S.C. §

 1332(a), and may be removed pursuant to 28 U.S.C. § 1441 (a) and (b).

                        IV.     OTHER REMOVAL REQUIREMENTS

        16.      Plaintiff served Kraft with a copy of the Complaint on August 23, 2021. See

 (Exhibit 1). This Notice of Removal is timely under 28 U.S.C. §1446(b), as it is filed within thirty



                                                  5
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 7




 days after receipt by Kraft, through service or otherwise, of the initial pleading setting forth the

 claim for relief upon which such action or proceeding is based. 28 U.S.C. §1446(b).

         17.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and other

 papers filed in the State Court Action—as available from the state court docket or otherwise made

 available to Kraft at the time of filing this Notice—are attached hereto as Exhibit 1.

         18.     Kraft’s counsel has not filed a notice of appearance in the state court action and

 Kraft has not sought any relief in the state court action.

         19.     Defendant is providing Saba with written notice of the filing of this Notice of

 Removal as required by 28 U.S.C. § 1446(d).

         20.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

 with the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

         21.     By filing this Notice of Removal, Defendant Kraft does not waive any defenses that

 may be available to it and reserves all such defenses, including, but not limited to, those related to

 lack of personal jurisdiction, venue, or the type of the relief sought. If any question arises regarding

 the propriety of the removal to this Court, Kraft requests the opportunity to submit additional

 evidence and/or present brief oral argument in support of its position that this case has been

 properly removed.

                                       V.      CONCLUSION

         WHEREFORE, Defendant, Kraft Heinz Ingredients Corp., gives notice that the matter

 bearing Case No. 2021-019227-CA-01 pending in the Circuit Court of the Eleventh Judicial

 Circuit in and for Miami-Dade County, Florida is removed to the United States District Court for

 the Southern District of Florida, and requests that this Court retain jurisdiction for all further

 proceedings in this matter.



                                                    6
Case 1:21-cv-23309-FAM Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 7




 Dated: September 13, 2021                 Respectfully submitted,

                                           Oliver Alan Ruiz
                                           John Cyril Malloy, III
                                           Florida Bar No. 964,220
                                           jcmalloy@malloylaw.com
                                           Oliver Alan Ruiz
                                           Florida Bar No. 524,786
                                           oruiz@malloylaw.com
                                           MALLOY & MALLOY P.L.
                                           2800 S.W. Third Avenue
                                           Miami, Florida 33129
                                           Telephone (305) 858-8000

                                           and

                                           P. Stephen Fardy, Esq. (Pro Hac Vice to be filed)
                                           sfardy@smbtrials.com
                                           Arthur J. Reliford, Jr., Esq. (Pro Hac Vice to be
                                           filed)
                                           areliford@smbtrials.com
                                           SWANSON, MARTIN & BELL LLP
                                           330 North Wabash Avenue, Suite 3300
                                           Chicago, Illinois 60611
                                           Telephone (312) 321-9100

                                           Attorneys for Defendant

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 13, 2021, I filed the foregoing Notice of Removal
 via the CM/ECF System and served a true and correct copy via email on the following:

 John E. Wilking
 john@tremblylaw.com
 service@tremblylaw.com
 Trembly Law Firm
 9700 South Dixie Highway, PH 1100
 Miami, Florida 33156
 Telephone (305) 431-5678
 Attorneys for Plaintiff
                                                  Oliver Alan Ruiz




                                              7
